Citation Nr: 0724644	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  06-08 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for traumatic dental 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant; friend of appellant, M.F.


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel
INTRODUCTION

The veteran had active military service from January 1951 to 
September 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially the Board notes that remand is warranted because 
the veteran submitted additional evidence to the Board 
subsequent to his July 2006 video hearing and has not waived 
RO consideration of this evidence.  With respect to the 
effect of the submission of evidence to the Board not 
previously considered by the RO, the Board consults 38 C.F.R. 
§ 20.1304 (c) (2006).  Any pertinent evidence submitted by 
the veteran or his representative before the Board but not 
considered by the agency of original jurisdiction (AOJ) must 
be referred to the AOJ for review unless the veteran or his 
representative waives, in writing, such right to AOJ review 
or the Board determines that the benefit(s) to which the 
evidence relates may be fully allowed on appeal without such 
referral.  Id.  The evidence submitted by the veteran is new 
and relevant to his claims.  Thus, remand is necessary to 
provide the veteran with appropriate due process.

Additionally, the Board notes that the veteran's service 
medical records are considered to be destroyed by the 1973 
fire at the National Personnel Records Center (NPRC).  In 
this regard, the RO submitted a request to the NPRC to search 
sick/morning reports and Office of the Surgeon General (SGO) 
records for the periods of June 1951 through September 1951 
for remarks pertaining to a hearing test and April 1952 
through July 1952 for facial/mouth injury due to accident.  
It would appear, however, that the first incident was 
actually when the veteran claims the dental trauma occurred 
that caused loss of teeth and the second incident is the one 
the veteran says caused his hearing loss.  Nevertheless, the 
veteran has given different times of when these events 
occurred.  In a June 2004 statement, the veteran stated that 
the dental trauma incident occurred in either February or 
March of 1952 and the other injury claimed to have resulted 
in the veteran's hearing loss occurred in July 1952.  He has 
reported other times in other statements, including that the 
second incident may have occurred in August 1952.  Since the 
February to March 1952 and August 1952 time frames are 
different than what was searched previously, a new search 
should be requested of the sick/morning reports and the SGO 
records for these time frames.  

Finally, the veteran has said that, when he experienced the 
dental trauma, he was taken directly to the hospital and his 
teeth were extracted.  Although his clinical records are not 
available, it raises the question if there may be hospital 
records available related to this incident.  Thus the NPRC 
should be requested to search the hospital records for both 
medical and dental treatment of the Army medical hospital 
that was in existence in 1952 at Fort Benning, Georgia, for 
the period of January 1952 through March 1952.  

If the NPRC responds that a search has not produced any 
records, then a formal finding of Federal record 
unavailability should be prepared and notice provided to the 
veteran as required by M21-1MR, Part I, 1.C.5.f., and Part 
III, Subpart iii, 2.I.59.d.  

Additional notice and assistance should be provided as 
instructed below.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice that 
is compliant with the current legal 
requirements triggered upon the receipt of 
a claim for service connection, including 
what information or evidence is necessary 
to substantiate such a claim, and which 
sets forth the criteria for awarding an 
effective date for benefits should the 
claim be granted.

2.  Contact the National Personnel Records 
Center (NPRC), or any other appropriate 
agency, and request that it search the 
following records for any reference to 
treatment for either dental trauma with 
loss of teeth and replacement with full 
dentures or hearing loss:

    a.  Sick or morning reports for the 
period of January through March 1952 and 
August through September 1952.
    b.  SGO records for the period of 
January through March 1952.
    c.  Hospital records from the Army 
medical facility in existence in 1952 at 
Fort Benning, Georgia, which served the 
508th Airborne Infantry at Sand Hill for 
the period of January through March 1952 
(treatment for dental trauma only).  
    
    Associate all requests and records 
received with the claims file.  If records 
are unavailable from any sources, a 
negative reply is requested.

3.  Should the NPRC respond to the above 
request that no records are available, 
prepare a formal finding of unavailability 
of Federal records as required by M21-1MR, 
Part I, 1.C.5.f., and Part III, Subpart 
iii, 2.I.59.d. and provide notice to the 
veteran.

4.  Obtain the veteran's outpatient 
treatment records from the VA Medical 
Center in New Orleans, Louisiana, from 
September 2005 to the present.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility 
should provide a negative response if 
records are not available.


5.  Then, after ensuring that any actions 
needed to ensure VA's duty to assist and 
notice obligations are accomplished, the 
veteran's claims should be readjudicated, 
including consideration of the evidence 
submitted by the veteran to the Board in 
August 2006.  If such action does not 
resolve the claims, a Supplemental Statement 
of the Case should be issued to the veteran 
and his representative.  An appropriate 
period of time should be allowed for 
response.  Thereafter, these claims should 
be returned to this Board for further 
appellate review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



